Case 3:19-md-02913-WHO Document 1058-1 Filed 10/15/20 Page 1 of 2




                Exhibit A
            Case 3:19-md-02913-WHO Document 1058-1 Filed 10/15/20 Page 2 of 2




                                                             Date on                           Date Notice of
         Case                                                 MDL        Extension Discovery     Overdue
Count                  Case        Plaintiff    Counsel
        Number                                                2913       Granted Outstanding    Discovery
                                                             Docket                               Served



                   Kalie Frazier
        3:20-cv-                    Frazier,   Oliver Law
  1                v. Juul Labs,                             6/9/2020      No        PFS         9/14/2020
         03784                       Kalie     Group P.C.
                     Inc. et al.



                     Rudolf
                                                Weitz &
        3:20-cv-   Gonzalez v.     Gonzalez,
  2                                            Luxenburg,    6/11/2020     No        PFS         9/14/2020
         04505     Juul Labs,       Rudolf
                                                  P.C.
                    Inc. et al.



                     Michelle
        3:20-cv-    Williams v.    Williams,   Pulaski Law
  3                                                          6/12/2020     No        PFS         9/14/2020
         03858      Juul Labs,     Michelle       Firm
                    Inc. et al.
